Case 1:18-cv-01302-TCB Document 28-3 Filed 01/31/19 Page 1 of 1 PagelD# 120

 

FedPayments Manager ®™ -- Funds

 

 

Environment : Prod ABA: 255073251

Mode: Prod Service Unit: 25507325

Cycle Date: 11/06/2015 System Date/Time: 12/06/2015 10:50:25
Status: Completed Message Type: Standard

Create Time: 12/06/2015 10:39:47 Test /Prod: Prod

IMAD: 20151206 QOMGFTO15 000373 11061049

OMAD; 20152206 I1B7O31R O06712 11061049

 

BASIC INFORMATION

Sender ABA {3100}: 255073251 AMER FSB ROCKVILLE
Receiver ABA {3400}: 421000248 WELLS FARGO NA
Amount {2000}: 2,933,506.66

Type Code {1510}: 21000 - Transfer of Funds
Business Function {3600}: CTR - Customer Transfer
Sender Reference {3320}: 4190401

ORIGINATOR INFORMATION
Originator {5000}

ID Code: D - DDA Account Number
Identifier: 6000375250

Name : Tucker + Associates
Address: 200

8521 Leesburg Pike
Vienna, VA 22182

Originator to Beneficiary Information {6000}
Text: FOR BENEFIT OF SPRCIAL ACCOUNT

BENEFICIARY INFORMATION
Beneficiary {4200}

ID Code: bp - DDA Account Number

Identifier: 4129835336

Name: Blue Canopy Group, LLC

Address: 1191 Sunset Hills Road
Suite 777

Reston, VA 20190
Beneficiary FI {4100}

ID Code: KF - Fe@ Routing Number
Identifier: 121000248

Name: WELLS FARGO BANK, NA
Address: SAN FRANCESCO, CA

FI TO FI INFORMATION
Beneficiary Advice Information {6410}
Advice Code: PHN - Phone

EXHIBIT

11/06/2015 10:50:25

 
